DETAILED ACTION
REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach alone or in combination the limitation: “a plurality of optical channels configured to carry the plurality of modulated optical signals and configured to cause interference amongst the optical signals, each of the plurality of optical channels having an output to emanate the corresponding modulated optical signal out of the corresponding optical channel, the outputs of the plurality of optical channels arranged in a second pattern which does not correspond to the first pattern; a plurality of photodetectors for recording the optical signal interference; and a module for computationally reconstructing RF sources in k-space from the recorded interference”.
2.	Prior art of record: Murakowski et al. (US Patent Application Publication No. 2014/0192161 A1); Schuetz et al. (US Patent Application Publication No. 2011/0073772 A1); Williams (US Patent Application Publication No. 2010/0221015 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/MINA M SHALABY/Examiner, Art Unit 2636